DETAILED ACTION

This Office Action is a response to an application filed on 09/01/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/29/2021 and 04/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Information technology- High efficiency coding and media delivery in heterogeneous environments - Part 12: Image File Format - amendment 3; Support for VVC, EVC, Slideshow and other Improvement" (IOS/IEC 23008-12:2017(E) Amendment 3; 202008239 - 20200703; ( ISO/IEC JTC1/SC29/WG11), Hereinafter Information technology)

Regarding claim 1, Information technology discloses: A method for processing image data, comprising: 
performing a conversion between a visual media file and a bitstream, wherein the visual media file comprises a sequence of one or more pictures according to a media file format (see section L.1, VVC coded images, collections and image sequences from the image file format), and wherein the bitstream comprises one or more access units according to a video coding format (see section L2.2.1.2, an item of type VVC1 consist of the NAL units of a VVC bitstream that are length-delimited, and the bitstream contains exactly one access unit), 
wherein the bitstream is coded according to the video coding format (see section L2.2.1.2), and 
wherein the media file format specifies that an image item of a specific type value in the visual media file includes a single access unit of the bitstream (see section L2.2.1.2, an item of type VVC1 consist of the NAL units of a VVC bitstream that are length-delimited, and the bitstream contains exactly one access unit), wherein the single access unit is either an Intra Random Access Picture (IRAP) access unit according to the video coding format or a Gradual Decoding Refresh (GDR) access unit according to the video coding format (see section L2.2.1.2, The independent layer picture of VVC Hems of type 'vvc1’ may be an IDR or CRA picture or a GDR picture with ph_recovery_poc_cnt equal to 0 as defined ISO/IEC23090-3), and wherein all pictures in the GDR access unit are identified as a recovery point in the bitstream (see section L2.2.1.2, GDR picture with ph_recovery_poc_cnt equal to 0).

Regarding claim 2, Information technology discloses: The method of claim 1, wherein the video coding format corresponds to a Versatile Video Coding standard according to ISO/IEC 23090-3, and wherein the specific type value is specified as `vvc1` (see Information Technology, section L2.2.1.2, Note 1).
Regarding claim 3, Information technology discloses: The method of claim 1, wherein each of the all pictures in the GDR access unit includes a picture header field having a value zero indicating that a corresponding picture is the recovery point (see Information Technology, section L2.2.1.2, Note 1).
Regarding claim 4, Information technology discloses: The method of claim 3, wherein the picture header field corresponds to a ph_recovery_poc_cnt field (see Information Technology, section L2.2.1.2, Note 1).
Regarding claim 5, Information technology discloses: The method of claim 1, wherein the media file format specifies that an image item of a specific type value in the visual media file excludes layers that do not belong to a target output layer set (see Information Technology, section L2.2.1.2, second paragraph and Note 2).
Regarding claim 6, Information technology discloses: The method of claim 5, wherein the image item includes layers in an output layer set identified by a property indicating the target output layer set and does not include other layers (see Information Technology, section L2.2.1.2, second paragraph and Note 2).
Regarding claim 7, Information technology discloses: The method of claim 1, wherein the media file format specifies that an image item of a specific type value in the visual media file includes at least part of an access unit in which a picture comprises one or more subpictures (see Information Technology, section L2.1).
Regarding claim 8, Information technology discloses: The method of claim 7, wherein the image item includes an entirety of the access unit (see Information Technology, section L2.2.1.2, Note 2).
Regarding claim 9, Information technology discloses: The method of claim 7, wherein the image item includes part of the access unit, and wherein, for each layer present in the bitstream, the one or more subpictures form a rectangular region (see Information Technology, section L.2.4, paragraph 1-3).
Regarding claim 10, Information technology discloses: The method of claim 1, wherein the conversion includes encoding the visual media file into the bitstream (see Information Technology, section L.2.1, VVC coded images).
Regarding claim 11, Information technology discloses: The method of claim 1, wherein the conversion includes decoding the visual media file from the bitstream (see Information Technology, section L.2.4, paragraph 3).

Regarding claim 12-18, claims 12-18 are drawn to methods having limitations similar to the apparatus claimed in claims 1-2, 4, and 6-9 treated in the above rejections. Therefore, method claims 12-18 correspond to apparatus claims 1-2, 4, and 6-9 and are rejected for the same reasons of anticipation as used above.

Regarding claims 19 and 20, claims 19 and 20 are drawn to a computer readable storage medium having limitations similar to the apparatus claimed in claim 1 treated in the above rejections.  Therefore, computer readable storage medium claims 19 and 20 correspond to apparatus claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483